 



Exhibit 10.23
EXPEDIA, INC. RESTRICTED STOCK UNIT AGREEMENT
     THIS AGREEMENT, dated as of the award date (the “Award Date”) designated on
the Summary of Award referenced below, between Expedia, Inc., a Delaware
corporation (the “Corporation”), and Burke Norton (the “Eligible Individual”)
designated as receiving an award of restricted stock units (the “Restricted
Stock Units”) by the Compensation/Benefits Committee of the Board of Directors
of the Corporation (or such other Committee as the Board may from time to time
designate) (the “Committee”).
     All capitalized terms used herein, to the extent not defined, shall have
the meanings set forth in the Corporation’s 2005 Stock and Annual Incentive Plan
(the “Plan”).
1. Award and Vesting of Restricted Stock Units
     (a) Subject to the provisions of this Agreement and to the provisions of
the Plan, the Corporation hereby grants to the Eligible Individual 31,117
Restricted Stock Units pursuant to Section 7 of the Plan. Reference is made to
the “Summary of Award” that can be found on the Smith Barney Benefit Access
System at www.benefitaccess.com. Your Summary of Award, which sets forth the
number of Restricted Stock Units granted to you by the Corporation and the Award
Date (among other information), is hereby incorporated by reference into, and
shall be read as part and parcel of, this Agreement.
     (b) Subject to the terms and conditions of this Agreement and the
provisions of the Plan and contingent upon satisfaction of applicable
performance goals approved by the Committee (the “Performance Goals”), the
Restricted Stock Units shall vest and no longer be subject to any restriction on
the fifth anniversary of the Award Date (such period during which restrictions
apply is the “Restriction Period”).
     (c) Notwithstanding the provisions of Paragraph 1(b), in the event the
Eligible Individual incurs a Termination of Employment by the Corporation for
Cause, or the Eligible Individual voluntarily incurs a Termination of Employment
within two years after any event or circumstance that would have been grounds
for a Termination of Employment for Cause, the Eligible Individual’s Restricted
Stock Units (whether or not vested) shall be forfeited and canceled in their
entirety upon such Termination of Employment, and the Corporation may cause the
Eligible Individual, immediately upon notice from the Corporation, either to
return the shares issued upon settlement of Restricted Stock Units that vested
during the two year period after the events or circumstances giving rise to or
constituting grounds for such Termination of Employment for Cause or to pay to
the Corporation an amount equal to the aggregate amount, if any, that the
Eligible Individual had previously realized in respect of any and all shares
issued upon settlement of Restricted Stock Units that vested during the two year
period after the events or circumstances giving rise to or constituting grounds
for such Termination of Employment for Cause (i.e., the value of the Restricted
Stock Units upon vesting), in each case including any dividend equivalents or
other distributions received in respect of any such Restricted Stock Units.
     (d) Notwithstanding the provisions of Paragraph 1(b), in the event that
(i) the Eligible Individual incurs a Termination of Employment during the
Restriction Period (other than by

 



--------------------------------------------------------------------------------



 



reason of the Eligible Individual’s death or Disability) by the Corporation
without Cause or by the Eligible Individual for Good Reason and (ii) any
applicable Performance Goal has been met as of the date of the Termination of
Employment, the Restricted Stock Units shall vest and no longer be subject to
any restriction in accordance with the schedule set forth on Exhibit A and all
other remaining Restricted Stock Units shall be forfeited; provided, however,
that in the event of a Termination of Employment by the Eligible Individual for
Good Reason within two years after any event or circumstance that would have
been grounds for a Termination of Employment for Cause, this Paragraph shall be
inapplicable and Paragraph 1(b) shall govern.
     (e) In the event the Eligible Individual incurs a Termination of Employment
during the Restriction Period for any reason other than as set forth in
Paragraph 1(b), Paragraph 1(d) or Paragraph 5 (with respect to a Change of
Control or a Liberty CIC), all remaining unvested Restricted Stock Units shall
be forfeited by the Eligible Individual and canceled in their entirety effective
immediately upon such termination.
     (f) For purposes of this Agreement, employment with the Corporation shall
include employment with the Corporation’s Affiliates (excluding
IAC/InterActiveCorp and its subsidiaries) and its successors. Nothing in this
Agreement or the Plan shall confer upon the Eligible Individual any right to
continue in the employ of the Corporation or any of its Affiliates or interfere
in any way with the right of the Corporation or any such Affiliates to terminate
the Eligible Individual’s employment at any time.
2. Settlement of Units
     As soon as practicable after any Restricted Stock Units have vested and are
no longer subject to the Restriction Period (or, to the extent compliant with
Section 409A of the Code, at such later date specified by the Committee or in
accordance with the election of the Eligible Individual, if the Committee so
permits), such Restricted Stock Units shall be settled; provided that to the
extent that any Restricted Stock Units shall be settled due to a Termination of
Employment, to the extent required in order to comply with Section 409A of the
Code, such Restricted Stock Units shall be settled no earlier than the first
business day that is six months following the Eligible Individual’s “separation
from service” within the meaning of Section 409A of the Code. Subject to
Paragraph 8 (pertaining to the withholding of taxes), for each Restricted Stock
Unit settled pursuant to this Paragraph 2, the Corporation shall issue one share
of Common Stock for each vested Restricted Stock Unit and cause to be delivered
to the Eligible Individual one or more unlegended, freely-transferable stock
certificates in respect of such shares issued upon settlement of the vested
Restricted Stock Units. Notwithstanding the foregoing, the Corporation shall be
entitled to hold the shares issuable upon settlement of Restricted Stock Units
that have vested until the Corporation or the agent selected by the Corporation
to manage the Plan under which the Restricted Stock Units have been issued (the
“Agent”) shall have received from the Eligible Individual a duly executed Form
W-9 or W-8, as applicable.
3. Non-Transferability of the Restricted Stock Units
     During the Restriction Period and until such time as the Restricted Stock
Units are ultimately settled as provided in Paragraph 2 above, the Restricted
Stock Units shall not be

2



--------------------------------------------------------------------------------



 



transferable by the Eligible Individual by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise.
4. Rights as a Stockholder
     Except as otherwise specifically provided in this Agreement, during the
Restriction Period, the Eligible Individual shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units. Notwithstanding the
foregoing, if the Corporation declares and pays dividends on the Common Stock
during the Restriction Period, the Eligible Individual will be credited with
additional amounts for each Restricted Stock Unit equal to the dividend that
would have been paid with respect to such Restricted Stock Unit if it had been
an actual share of Common Stock, which amount shall remain subject to
restrictions (and as determined by the Committee may be reinvested in Restricted
Stock Units or may be held in kind as restricted property) and shall vest
concurrently with the vesting of the Restricted Stock Units upon which such
dividend equivalent amounts were paid. Notwithstanding the foregoing, dividends
and distributions other than regular quarterly cash dividends, if any, may
result in an adjustment pursuant to Paragraph 5, rather than under this
Paragraph 4.
5. Adjustment in the Event of Change in Stock; Change in Control
     (a) In the event of (i) a stock dividend, stock split, reverse stock split,
share combination, or recapitalization or similar event affecting the capital
structure of the Corporation (each, a “Share Change”), or (ii) merger,
consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, payment of
cash dividends other than an ordinary dividend or similar event affecting the
Corporation or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to the number of Restricted
Stock Units and the number and kind of shares of Common Stock underlying the
Restricted Stock Units. In the case of Corporate Transactions, such adjustments
may include, without limitation (i) the cancellation of the Restricted Stock
Units in exchange for payments of cash, property or a combination thereof having
an aggregate value equal to the value of such Restricted Stock Units, as
determined by the Committee or the Board in its sole discretion, (ii) the
substitution of other property (including, without limitation, cash or other
securities of the Corporation and securities of entities other than the
Corporation) for the shares of Common Stock underlying the Restricted Stock
Units and (iii) in connection with any Disaffiliation, arranging for the
assumption of the Restricted Stock Units, or the replacement of the Restricted
Stock Units with new awards based on other property or other securities
(including, without limitation, other securities of the Corporation and
securities of entities other than the Corporation), by the affected Subsidiary,
Affiliate or division or by the entity that controls such Subsidiary, Affiliate
or division following such Disaffiliation (as well as any corresponding
adjustments to any Restricted Stock Units that remain based upon securities of
the Corporation). The determination of the Committee regarding any such
adjustment will be final and conclusive and need not be the same for all
Participants.
     (b) Notwithstanding anything to the contrary contained herein, but subject
to Paragraph 1(c), (i) in the event of a Change in Control, the Restricted Stock
Units shall fully vest

3



--------------------------------------------------------------------------------



 



and no longer be subject to any restrictions, and (ii) upon the Eligible
Individual’s Termination of Employment at any time during the two-year period
following a Liberty CIC (as defined below) by the Corporation without Cause
(other than by reason of the Eligible Individual’s death or Disability) or by
the Eligible Individual for Good Reason, the Restricted Stock Units shall fully
vest and no longer be subject to any restrictions. “Liberty CIC” shall mean
(A) the termination of the irrevocable proxy held by Barry Diller to vote shares
of the Corporation held by Liberty Media Corporation or its Affiliates or
(B) the acquisition by Liberty Media Corporation or its Affiliates of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of equity securities of the Corporation, such
that in the case of either clause (A) or clause (B) (as applicable), Liberty
Media Corporation acquires or assumes more than 50% of the voting power of the
then outstanding equity securities of the Corporation entitled to vote generally
in the election of directors.
6. Payment of Transfer Taxes, Fees and Other Expenses
     The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Eligible Individual in connection with the Restricted Stock Units, together with
any and all other fees and expenses necessarily incurred by the Corporation in
connection therewith.
7. Other Restrictions
     (a) The Restricted Stock Units shall be subject to the requirement that, if
at any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the award of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
     (b) The Eligible Individual acknowledges that the Eligible Individual is
subject to the Corporation’s policies regarding compliance with securities laws,
including but not limited to its Securities Trading Policy (as in effect from
time to time and any successor policies), and, pursuant to these policies, if
the Eligible Individual is on the Corporation’s insider list, the Eligible
Individual shall be required to obtain pre-clearance from the Corporation’s
Chief Financial Officer prior to purchasing or selling any of the Corporation’s
securities, including any shares issued upon vesting of the Restricted Stock
Units, and may be prohibited from selling such shares other than during an open
trading window. The Eligible Individual further acknowledges that, in its
discretion, the Corporation may prohibit the Eligible Individual from selling
such shares even during an open trading window if the Corporation has concerns
over the potential for insider trading.
8. Taxes and Withholding
     No later than the date as of which an amount first becomes includible in
the gross income of the Eligible Individual for federal, state, local or foreign
income or employment or other tax

4



--------------------------------------------------------------------------------



 



purposes with respect to any Restricted Stock Units, the Eligible Individual
shall pay to the Corporation, or make arrangements satisfactory to the
Corporation regarding the payment of, any federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to such amount. The
obligations of the Corporation under this Agreement shall be conditioned on
compliance by the Eligible Individual with this Paragraph 8, and the Corporation
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Eligible Individual,
including deducting such amount from the delivery of shares issued upon
settlement of the Restricted Stock Units that gives rise to the withholding
requirement.
9. Notices
     All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
     If to the Eligible Individual: at the last known address on record at the
Corporation.
     If to the Corporation:
Expedia, Inc.
3150 139th Avenue S.E.
Bellevue, WA 98005
Attention: Chief Financial Officer
Facsimile: (425) 679-3132
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Eligible Individual consents to electronic
delivery of documents required to be delivered by the Corporation under the
securities laws.
10. Effect of Agreement
     Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of any successor or successors of the
Corporation.
11. Laws Applicable to Construction; Consent to Jurisdiction
     (a) The interpretation, performance and enforcement of this Agreement shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.
     (b) Any and all disputes arising under or out of this Agreement, including
without limitation any issues involving the enforcement or interpretation of any
of the provisions of this

5



--------------------------------------------------------------------------------



 



Agreement, shall be resolved by the commencement of an appropriate action in the
state or federal courts located within the state of Delaware, which shall be the
exclusive jurisdiction for the resolution of any such disputes. The Eligible
Individual hereby agrees and consents to the personal jurisdiction of said
courts over the Eligible Individual for purposes of the resolution of any and
all such disputes.
12. Severability
     The invalidity or enforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
13. Conflicts and Interpretation
     (a) In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
     (b) In the event of any (i) conflict between the Summary of Award (or any
other information posted on the Smith Barney Benefit Access System) and this
Agreement, the Plan and/or the books and records of the Corporation or
(ii) ambiguity in the Summary of Award (or any other information posted on the
Smith Barney Benefit Access System), this Agreement, the Plan and/or the books
and records of the Corporation, as applicable, shall control.
14. Amendment
     The Corporation may modify, amend or waive the terms of the Restricted
Stock Unit award, prospectively or retroactively, but no such modification,
amendment or waiver shall impair the rights of the Eligible Individual without
his or her consent, except as required by applicable law, NASDAQ or stock
exchange rules, tax rules or accounting rules. The waiver by either party of
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
15. Headings
     The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
16. Counterparts
     This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

6



--------------------------------------------------------------------------------



 



17. Data Protection
     The Eligible Individual authorizes the release from time to time to the
Corporation (and any of its subsidiaries or affiliated companies) and to the
Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). Without limiting the
above, the Eligible Individual permits his or her employing company to collect,
process, register and transfer to the Relevant Companies all Relevant
Information (including any professional and personal data that may be useful or
necessary for the purposes of the administration of the Plan and/or this
Agreement and/or to implement or structure any further grants of equity awards
(if any)). The Eligible Individual hereby authorizes the Relevant Information to
be transferred to any jurisdiction in which the Corporation, his or her
employing company or the Agent considers appropriate. The Eligible Individual
shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.
18. Section 409A Savings Clause
     If any compensation or benefits provided by this Agreement may result in
the application of Section 409A of the Code, the Corporation shall, in
consultation with the Eligible Individual, modify the Agreement in the least
restrictive manner necessary in order to exclude such compensation from the
definition of “deferred compensation” within the meaning of such Section 409A of
the Code or in order to comply with the provisions of Section 409A of the Code,
other applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Eligible Individual. Without
limiting the generality of the foregoing, to the extent required in order to
comply with Section 409A of the Code, amounts that would otherwise be payable
under this Agreement during the six-month period immediately following the date
of termination of Eligible Individual’s employment shall instead be paid, on the
first business day after the date that is six months following the Eligible
Individual’s “separation from service” within the meaning of Section 409A of the
Code.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, as of the date first above written, the Corporation has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Eligible Individual has hereunto set the Eligible Individual’s hand.
Electronic acceptance of this Agreement pursuant to the Corporation’s
instructions to the Eligible Individual (including through an online acceptance
process managed by the Agent) is acceptable.

     
 
  EXPEDIA, INC.
 
   
 
  /s/ Dara Khosrowshahi
 
   
 
  Name: Dara Khosrowshahi
 
  Title: President & Chief Executive Officer
 
   
 
  BURKE NORTON
 
   
 
  /s/ Burke Norton
 
   

8



--------------------------------------------------------------------------------



 



Exhibit A

          Percentage of Total Restricted Stock
Termination Date
  Units Granted Hereunder that Vest
On or prior to the first anniversary of the Effective Date
  20%
 
   
Following the first anniversary of the Effective Date, but prior to the second
anniversary of the Effective Date
  40%
 
   
On or after the second anniversary of the Effective Date, but prior to the third
anniversary of the Effective Date
  60%
 
   
On or after the third anniversary of the Effective Date, but prior to the fourth
anniversary of the Effective Date
  80%
 
   
On or after the fourth anniversary of the Effective Date, but prior to the fifth
anniversary of the Effective Date
  100%

 